DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 04/22/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-22 were previously pending. Claims 1-3, 8, 10, 14-15, and 18 are amended. Claims 9 and 16 are canceled. Claims 1-8, 10-15, 17-22 are pending.

Response to Arguments
The substitute specification included in the response to arguments with respect to pages 10, 11, 12, 14, 15, 18, and 25 have been considered.  The replacement specification overcomes all objections to the specification, and as such, the objection to the specification is withdrawn.
Based on the new claim amendments, the objection to Claim 14 is withdrawn.
Based on the new claim amendments, the 112 rejections to claims 8-9, 16, and 18 are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general art of dual connectivity and resource allocation to terminals in dual connectivity based on user capabilities.  For example, Deng (WO 2015/044771) discloses a UE dual connected to a MeNB and an SeNB, in which the MeNB is able to obtain capability related information of the UE and determines capability allocation information to be sent to the SeNB, where teh SeNB configures a connection with the UE based on the received capability allocation information from the MeNB.  In another prior art, Cho (US 2018/0146410) describes a method for requesting an uplink resource by using predefined uplink resource allocation time information and the scheduling delay according to a capability type of the UE. However, the prior art does not teach wherein the dynamic capability information comprises a negotiation entry-into-force time, and the sending the dynamic capability information in the terminal capability information to the slave serving base station comprises: sending the dynamic capability information including the negotiation entry-into- force time to the slave serving base station, so that the slave serving base station determines the terminal resources to be scheduled on request according to currently received dynamic capability information at the arrival of the negotiation entry-into-force time; and determines the terminal resources to be scheduled on request according to previously received dynamic capability information prior to the arrival of the negotiation entry-into-force time, in conjunction with the rest of the claim language.
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







/JENKEY VAN/Primary Examiner, Art Unit 2477